Citation Nr: 1040700	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Legal entitlement to reinstatement of death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
October 1963 to September 1965.  The Veteran died in September 
1996.  The appellant was the Veteran's surviving spouse following 
his death; however, she remarried in June 1997, and currently 
cannot be legally recognized by VA as such for the purposes of 
entitlement to death pension benefits.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appellant appeared at a Travel Board hearing before the 
undersigned in August 2010.  A transcript is associated with the 
claims file.  


FINDING OF FACT

The Veteran in this case died in September 1996, and the 
appellant received death pension benefits at this time; she 
remarried in June 1997, death pension was terminated, and she 
claims to have divorced her most recent husband in April 2004 (no 
divorce decree is of record).  





CONCLUSION OF LAW

The basic legal requirements for entitlement to restoration of 
death pension benefits have not been met.  38 U.S.C.A. §§ 101, 
1541, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.55, 3.215 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)-Matter of 
Law

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  Inasmuch as the Board has found that the law, 
and not the evidence, is dispositive in this case, the VCAA is 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   In this 
claim for reinstatement of death pension benefits, the 
appellant's remarriage, even with a subsequent termination of 
that marriage (which occurred after November 1, 1990), is a 
complete bar to death pension benefits.  As such, there is no way 
in which the appellant could ever be legally entitled to VA 
benefits.  As the law is dispositive on the claim, there is no 
need to afford VCAA notice, and the claim is to be denied under a 
lack of basic legal entitlement.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (in a case where the law is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law).

Legal Criteria and Analysis

The Veteran in this case died in September 1996, and the 
appellant was married to him for approximately thirty years prior 
to his death.  The appellant did receive death pension benefits 
at the time of the Veteran's death, as she was recognized as a 
surviving spouse for the purposes of that benefit.  In June 1997, 
the appellant remarried, and her entitlement to VA pension 
benefits was severed.  She has come forth with her current claim, 
stating that she has divorced her most recent husband, and that 
she should be entitled to receive death pension benefits.  

Death pension is a benefit payable to the surviving spouse of a 
Veteran because of such Veteran's nonservice-connected death.  38 
U.S.C.A. §§ 1541 (West 2002); 38 C.F.R. § 3.5.

In pertinent part, the term "surviving spouse" means a person of 
the opposite sex who was the spouse of the Veteran at the time of 
such Veteran's death, and who lived with such Veteran 
continuously from the date of marriage to the date of such 
Veteran's death and who, except as provided in 38 C.F.R. § 3.55, 
has not remarried or has not since the death of the Veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the public 
to be the spouse of such other person. 38 U.S.C.A. § 101(3), (31) 
(West 2002); 38 C.F.R. § 3.50(c).

Reinstatement of benefits eligibility based upon terminated 
martial relationships is governed by 38 C.F.R. § 3.55.  Under 
this regulation, the remarriage of a surviving spouse shall not 
bar the furnishing of benefits if the marriage was void or 
annulled or, if the marriage was terminated between January 1, 
1971 and November 1, 1990 (or, alternatively, if the marriage was 
terminated by legal proceedings commenced prior to November 1, 
1990).  It is noted that the provisions of this regulation apply 
to an individual who, but for the remarriage, would be considered 
the surviving spouse.  See 38 C.F.R. § 3.55(a)(1), (2).

On or after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of dependency and indemnity compensation (DIC), unless 
the Secretary determines that the divorce or annulment was 
secured through fraud or annulment.  See 38 C.F.R. § 3.55(a)(3).  
It is noted, however, that this provision only applies to DIC 
benefits pursuant to 38 U.S.C.A. §§ 1310 and 1318.  The 
regulations do not otherwise provide a similar exception for 
death pension benefits.

The appellant asserts that she divorced from her most recent 
husband in April 2004, although there is no record of the divorce 
decree in the record.  Regardless, the appellant's marriage to 
the Veteran was not terminated until his death in September 1996, 
so any termination of a subsequent marriage could not have been 
between 1971 and 1990.  That is, even assuming that the divorce 
occurred in 2004 as alleged by the appellant, she would not have 
had a subsequent marriage terminated in the required period 
(January 1, 1971 to November 1, 1990) to allow for the 
reinstatement of benefits.  It is noted that for DIC claims, a 
termination of a subsequent marriage may allow for the 
reinstatement of benefits providing that termination occurred 
after October 1, 1998; however, this does not include claims for 
death pension benefits.  

The appellant reports that she was saddened by the loss of the 
Veteran, and that she entered into a second marriage hastily as a 
result of the emotional impact of his loss.  The Board 
sympathizes with the appellant in this case, and is truly sorry 
for the loss of the Veteran.  VA cannot, however, go outside of 
defined statutory and regulatory guidelines in the provision of 
benefits.  Unfortunately, in the case of death pension benefits, 
the re-marriage of the appellant (even with the alleged 
termination of that marriage in 2004) is a complete legal bar to 
entitlement.  Accordingly, the claim must be denied.    







ORDER

Legal entitlement to reinstatement of death pension benefits is 
denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


